Citation Nr: 1530894	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-40 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1  Entitlement to an effective date earlier than June 24, 2008, for grant of service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for liver transplant as secondary to hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to September 1974.  The Veteran is deceased; however, his wife is being substituted in his place with regard to this claim.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In the Board's May 2014 decision, the issue of entitlement for service connection for porto pulmonary hypertension as secondary to hepatitis C was remanded.  That issue has not yet been addressed by the RO and therefore remains in remand status.

The claims of entitlement to service connection for hepatitis C and diabetes were denied in an April 2002 rating decision which the Veteran did not appeal. Consequently, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).  However, at the time of the prior rating decision, the RO did not have all of the Veteran's service records.  Additional relevant service treatment and personnel records were associated with the claims file following the April 2002 rating decision.  Accordingly, the Board reconsidered the Veteran's claims as ones for service connection rather than petitions to reopen a previously denied claim in the May 2014 Board decision.  See 38 C.F.R. § 3.156(c) (2014).

The issues of entitlement to service connection for hepatitis C and entitlement to service connection for liver transplant as secondary to hepatitis C were denied in the May 2014 Board decision.  The Veteran appealed the decision.  The Court of Appeals for Veterans Claims (Court) remanded the issues of entitlement to service connection for hepatitis C and entitlement to service connection for liver transplant as secondary to hepatitis C in a Joint Motion for Remand (JMR) dated in February 2015. 

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, additional personnel records were obtained after the April 2002 final denial, therefore VA reconsidered the claim and the effective date of service connection for diabetes mellitus, type II, is the date of the Veteran's original claim in April 9, 2001.


CONCLUSION OF LAW

The criteria for an effective date of April 9, 2001, but no earlier, for the award of service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.158, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

As the Board's decision herein to grant an earlier effective date for service connection for diabetes mellitus, type II, is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

Merits of the Claim

A June 2014 rating decision granted service connection and provided a 20 percent rating and an effective date of June 24, 2008, for the claim of diabetes mellitus, type II, following a December 2014 grant of service connection by the Board.  The Board determined in the December 2014 decision that while the Veteran's claim for diabetes mellitus, type had been previously denied in an April 2002 rating decision, at the time of the prior rating decision, the RO did not have all of the Veteran's service records.  Additional relevant service treatment and personnel records were associated with the claims file following the April 2002 rating decision.  Accordingly, the Board reconsidered the Veteran's claim as one for service connection rather than a petition to reopen a previously denied claim in the May 2014 Board decision.  See 38 C.F.R. § 3.156(c) (2014).

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and declassified records that could not have been obtained because the records were classified when VA decided the claim.  Such records do not include those records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSSRC, or from any other official source.  38 C.F.R. § 3.157(c) (2014).

An award made based all or in part on the "relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later." 38 C.F.R. § 3.156(c)(3) (2014).

In this instance, the RO granted service connection in a June 2014 rating decision granted service connection and provided a 20 percent rating and an effective date of June 24, 2008, for the claim of diabetes mellitus, type II.  In November 2014, the appellant provided notice of disagreement with the assigned effective date of service connection for diabetes mellitus, type II.  As it was determined in the May 2014 Board decision that the Veteran's previous claim received on April 9, 2001, which was denied in an April 2002 rating decision, must be reconsidered based on obtaining personnel records that were not previously of record, the Board finds that the proper effective date for service connection for diabetes mellitus, type II, should be the date of the original claim, April 9, 2001.  The Board notes that this is merely a grant of the effective date of service connection for diabetes mellitus, type II, and does not address the rating assigned with regard to the claim for diabetes mellitus, type II.  Additionally, as the appellant only provided notice of disagreement with the effective date of service connection, there is no claim in appellant status with regard to the rating for associated with the claim of diabetes mellitus, type II. 

For reasons and bases expressed above and with consideration of the benefit of the doubt rule, the Board concludes that an effective date of April 9, 2001, for service-connection for diabetes mellitus, type II, should be granted.  The benefit sought on appeal is accordingly allowed to that extent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An effective date of April 9, 2001, for grant of service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is granted.


REMAND

The appellant has claimed that the Veteran's chronic hepatitis C was the result of exposure to infected blood during a transfusion associated with an August 1974 surgery to remove a pilonidal cyst during his active duty service.  She further contends that the Veteran had to have a liver transplant as a result of his hepatitis C.  

The Veteran's service treatment records indicated that the Veteran had a surgery on August 23, 1974 to remove a pilonidal cyst.  There was an estimated blood loss of 200 milliliters during the surgery, but no evidence that a blood transfusion was performed.  Records indicated that a small area of subdermal bleeding was cauterized and the space was obliterated using 2-0 Dexon and simple sutures.  An August 26, 1974, post-operative treatment record noted that the Veteran was in good condition following a satisfactory surgery.

Subsequently, on September 6, 1974, the Veteran was admitted to the hospital due to an infection at the site of the excision.  Previous to admittance, there was evidence of inflammation.  Upon admission there were frank drainage from an open incision that was full of pus.  The infection was treated with sitz baths and local care including packing of the wound until the Veteran was discharged on September 12, 1974, after there was evidence that the incision had closed with healthy granulation tissue.  Records associated with the infection did not reference a blood transfusion.

The Veteran stated that his only risk factor for Hepatitis C was the above noted surgery.

Post-service treatment records indicated that the Veteran was diagnosed with hepatitis C in 2002 and underwent a liver transplant in August 2008.  

Given the above information the Board requested that a hepatologist review the claims file, to include all service, VA, and private treatment records and render an opinion as to whether or not it was at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran could have acquired hepatitis C from the August 1974 surgery to remove a pilonidal cyst?  The examiner was asked to consider the in-service surgery report as well as the Veteran's statements that he received a blood transfusion in association with the surgery.  The examiner was then asked to address whether or not, if it is determined that the Veteran did acquire hepatitis C during the August 1974 surgery, was the Veteran's liver transplant the result of his hepatitis C. 

The examiner provided an opinion in an April 2015 that noted that the intraoperative in-service report did not indicate that the patient received a blood transfusion between August and September 1974.  The examiner further noted that it was highly doubtful that military records were in error given the estimated blood loss was 200 mL.  He further noted that standard medical procedure would not require blood products given the youth and excellent health of the Veteran, the small amount of estimated blood loss, and the minor surgery performed.  The examiner concluded that the Veteran did not acquire hepatitis C during the August 1974 surgery.  The examiner did determine, however, that the Veteran's liver transplantation was the result of his hepatitis C.

Following the issuance of the opinion the appellant was allowed 60 days to respond the appellant responded to the letter and noted that she was submitting additional evidence or argument and that she wanted the case remanded to the AOJ for review of the new evidence which included a statement from the appellant that she was  requesting, the VA to attempt to recover both surgery reports from her late husband's 1974 surgery as the Service Treatment Records are absent any detailed report.  She attached the information of the facility that performed the surgeries.  Additionally a statement in support was provided by a fellow serviceman that served with the Veteran which noted that the Veteran did have surgery and was provided with a blood transfusion.

Accordingly, the case is REMANDED for the following action:

1.  Review the evidence provided by the appellant including her request for records and the statement of support from the Veteran's fellow serviceman.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


